ATTORNEY GRIEVANCE COMMISSION                   * IN THE
OF MARYLAND                                     *
                                                * COURT OF APPEALS
    Petitioner                                  *
                                                * OF MARYLAND
                                                *
v.                                              * Misc. Docket AG
                                                *
RONALD ALLEN WRAY                               * No. 20
                                                *
                                                * September Term, 2014
    Respondent                                  *
                                                *
            ***************************************************

                                             ORDER


        This matter, having come before the Court upon the filing of a Petition for Disciplinary or

Remedial Action against Respondent, Ronald Allen Wray, pursuant to Maryland Rule 16-778(a);

and a Show Cause Order having been issued thereafter with responses having been filed by Bar

Counsel and Respondent, it is this 22nd day of September, 2014

        ORDERED, by the Court of Appeals of Maryland, that the Respondent, Ronald Allen

Wray, be, and he is hereby suspended, effective immediately, from the further practice of law in

the State of Maryland, pending further Order of this Court, pursuant to Maryland Rule 16-778(e);

and it is further

        ORDERED that the Clerk of this Court shall strike the name of Ronald Allen Wray from

the register of attorneys, and pursuant to Maryland Rule 16-760(e), shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.



                                                              /s/ Mary Ellen Barbera
                                                              Chief Judge